In a proceeding pursuant to CPLR article 78 to compel the petitioner’s reinstatement to his position as General Superintendent of Maintenance, the New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated October 24, 1996, which, inter alia, directed it to conduct a hearing on whether the petitioner would have had to rely on his own testimony to refute the charges against him, and, if so, for a hearing de novo.
Ordered that the appeal is dismissed, with costs.
No appeal lies as of right from a nonfinal order in a proceeding pursuant to CPLR article 78 (see, Matter of Okebiyi v Cortines, 239 AD2d 421), and the appellant did not seek leave to appeal. This Court has held on numerous occasions that we are disinclined to grant leave to parties who have taken it upon themselves to perfect an appeal without leave to appeal (see, Anagnos v Hangac, 239 AD2d 533). Accordingly, the appeal is dismissed.
Joy, J. P., Krausman, Goldstein and Luciano, JJ., concur.